Conviction is for transporting intoxicating liquor, punishment being one year in the penitentiary.
Our state's attorney calls attention to the fact that no notice of appeal appears anywhere in the record, and because of such omission moves that the appeal be dismissed. The motion must be sustained. See Art. 827 Cow. C. P. and authorities collated in Note 2, under said article in Vernon's Ann. C. C. P., Vol. 3; Moore v. State, 86 Tex.Crim. R., 218 S.W. 366; Hill v. State, 300 S.W. 70; Davidson v. State, 104 S.W. 607,285 S.W. 831; Rose v. State, *Page 397 104 Tex. Crim. 606, 286 S.W. 230; Sandoval v. State, 106 Tex. Crim. 468,293 S.W. 168.
The appeal is dismissed.
Dismissed.
                 ON MOTION TO RE-INSTATE APPEAL.